PER CURIAM:
Gary Hicks, Clyde Casey, and Jean Casey appeal the district court’s order denying their motion to remand and granting Wilshire Credit Corporation’s Fed.R.Civ.P. 12(b)(6) motion to dismiss for failure to state a claim upon which relief may be granted. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court *552at the hearing held on February 26, 2007. Hicks v. Wilshire Credit Corp., No. 8:06-cv-02195-RWT (D.Md. Feb. 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.